DETAILED ACTION
	This response is in reply to amendments filed on 11/18/2020.
	Claims 1-3, 5-12, and 15-20 and 22-23 are currently pending.
Claims 4, 13-14, and 21 are cancelled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
With respect to applicant’s argument on pages 7-8 of remarks filed on 11/18/2020 that the claims are patent eligible under 35 U.S.C. 101 because the claims identify a product listing that is not associated with a product title using a machine learning model similar to Example 39 that manipulates images using machine learning, Examiner respectfully disagrees.
Example 39 is directed to transforming an image, creating training sets of images, and training the sets of images which does not fall within any of the judicial exceptions (e.g. mathematical concepts, mental process, or certain methods of organizing human activity). A human cannot use their mind to physically transform an image and there are no mathematical or business related limitations involved in Example 39.  However, the claimed invention falls under certain methods of organizing human activity involving sales activities and commercial interactions regarding suggesting a product title. Labeling products is a sales activity that occurs in order to properly name and identify a product in order to market and sell a product. Unlike Example 39 that involves image transformation, the claimed invention regarding labeling a product recites a judicial exception.
  With respect to applicant’s argument on pages 9 of remarks filed on 11/18/2020 that the claimed invention is directed to improving computer operations by using machine learning to suggest a product, Examiner respectfully disagrees.

With respect to applicant’s arguments on pages 10-12 of remarks filed on 11/18/2020 that Musgrove does not teach “identifying, using the machine learning model, a product title from the plurality of item titles based on the plurality of item title scores” and “generating a product user interface suggesting the product title for the first item listing,” Examiner respectfully disagrees. 
Musgrove discloses “identifying, using the machine learning model, a product title from the plurality of item titles based on the plurality of item title scores,” because Musgrove teaches that the best among multiple product names identified from product information in records is selected by a module after selecting a category for the product in the categorization step. The categorization step includes examining attribute values for the category of the product as well as product information from records already classified in the category using machine learning algorithms.  (Musgrove, Fig. 6-9, [0057], [0064], and [0068], [0070-0071], [0145-0146], [0160], [0230]).
Applicant’s arguments regarding  “generating a product user interface suggesting the product title for the first item listing” is moot in light of the currently amended claims as well as the new prior art reference applied to the updated prior art rejection below. 
 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1-3, 5-12, and 15-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  There is insufficient antecedent basis for the following limitations in
Independent claims 1, 10, 19 recite:
the identifying being based on each item listing including a product identifier that matches and is not associated with a product title on the network-based marketplace, the plurality of item listings including a corresponding plurality of item titles and a first item listing, wherein the first item listing is not associated with a product title on the network-based marketplace;
identifying, using the machine learning model, a product title from the plurality of item titles based on the plurality of item title scores; generating a product user interface suggesting the product title for the first item listing, rendering said claims indefinite because it 
Dependent claims inherit the same deficiencies as the aforementioned independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-3, 5-12, 15-20, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-9, 20, and 22-23 are directed to a system, claims 10-12 and 15-18 are directed to a method, and claim 19 is directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG:
Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a system for suggesting a title for an item listing, in the following limitations:
 identifying a plurality of item listings respectively describing items being offered for sale .., the identifying being based on each item listing including a product identifier that matches and is not associated with a product title, the plurality of item listings including a corresponding plurality of item titles and a first item listing, wherein the first item listing is not associated with a product title….
determining a plurality of product feature values from the plurality of item listings, at least some of the plurality of product feature values characterizing item listing titles of at least two of the plurality of item listings;
analyzing the plurality of item feature values and the plurality of product feature values … to generate a plurality of item title scores corresponding to the plurality of item titles;
identifying, …, a product title from the plurality of item titles based on the plurality of item title scores…
The above-recited limitations set forth an arrangement for suggesting a title for an item listing.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving identifying a product title for the item listing.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful 
In this instance, the claims recite the additional elements such as:
a system/method for suggesting a title for an item listing of a network-based marketplace, comprising: at least one hardware processor and instructions accessible on a computer- readable medium that, when executed, cause the at least one hardware processor to perform operations (1 and 10);
a machine-readable hardware storage devices storing a set of instructions that, when executed by a processor of a machine, cause the machine to perform operations to suggest a title for an item listing of a network-based marketplace (19);
analyzing the plurality of item feature values and the plurality of product feature values with a machine learning model to generate a plurality of item title scores corresponding to the plurality of item titles (1, 10, 19); 
identifying, using the machine learning model, a product title from the plurality of item titles based on the plurality of item title scores (1, 10, 19); 
generating a product user interface suggesting the product title for the first item listing (1, 10, 19); 
causing display of the product user interface on a client machine (1, 10, 19);
training the machine learning model based on a second plurality of items (5).

In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.

In Step 2A, several additional elements were identified as additional limitations:
a system/method for suggesting a title for an item listing of a network-based marketplace, comprising: at least one hardware processor and instructions accessible on a computer- readable medium that, when executed, cause the at least one hardware processor to perform operations (1 and 10);
a machine-readable hardware storage devices storing a set of instructions that, when executed by a processor of a machine, cause the machine to perform operations to suggest a title for an item listing of a network-based marketplace (19);
analyzing the plurality of item feature values and the plurality of product feature values with a machine learning model to generate a plurality of item title scores corresponding to the plurality of item titles (1, 10, 19); 
identifying, using the machine learning model, a product title from the plurality of item titles based on the plurality of item title scores (1, 10, 19); 
generating a product user interface suggesting the product title for the first item listing (1, 10, 19); 
causing display of the product user interface on a client machine (1, 10, 19);
training the machine learning model based on a second plurality of items (5).

Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Also, prior art relating to training machine learning models based on data, such as Stivoric et al. U.S. Pub. No. 20070100666 A1, hereinafter “Stivoric,” states that conventional machine learning models can be trained based on data (Stivoric, [0113]). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7-9, 10-12, 16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrove (US Pub. No. 20120233170 A1, hereinafter “Musgrove”) in view of Takeuchi et al. (Pub. No.: US 2016/0124933 A1, hereinafter “Takeuchi”).

Regarding claims 1 and 10
Musgrove discloses a system for suggesting a title for an item listing of a network-based marketplace, comprising: at least one hardware processor and instructions accessible on a computer-readable medium that, when executed, cause the at least one hardware processor to perform operations comprising (Musgrove, FIG. 1, [0010-0011], Claim 9): 
identifying a plurality of item listings respectively describing items being offered for sale on the network-based marketplace, the identifying being based on each 
generating a plurality of item feature values from the plurality of item listings determining a plurality of product feature values from the plurality of item listings, at least some of the plurality of product feature values characterizing item listing titles of at least two of the plurality of item listings ([0069-0073], [0145-0146], [0159]); 
analyzing the plurality of item feature values and the plurality of product feature values with a machine learning model to generate a plurality of item title scores corresponding to the plurality of item titles (FIG. 6, [0010], [0017]; [0068] and [0145-0146], [0160], [0176], [0230]);  AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 15/290,648Dkt: 2043.K32US1 Filing Date: October 11, 2016
identifying, using the machine learning model, a product title from the plurality of item titles based on the plurality of item title scores; (Fig. 6-9, [0057], [0064], and [0068], [0070-0071], [0145-0146], [0160], [0230]).
Musgrove does not explicitly teach:
the identifying being based on each item listing including … and is not associated with a product title on the network- based marketplace;…wherein the first item listing is not associated with a product title on the network-based marketplace;
generating a product user interface suggesting the product title for the first item listing; and causing display of the product user interface on a client machine.
However, Takeuchi teaches that it is known to include:
the identifying being based on each item listing including … and is not associated with a product title on the network- based marketplace; …wherein the first item listing is not associated with a product title on the network-based marketplace (Takeuchi, [0064]: identifying that a target keyword in target data such as name of new product does not exist; [0070]:  a new word such as a new product that does not exist; [0022]: network);
generating a product user interface suggesting the product title for the first item listing; and causing display of the product user interface on a client machine (Takeuchi, [0064]: name of new product or target keyword does not exist; [0065]: when the target keyword does not exist a keyword similar to target keyword category is identified; [0068]: generate a target text; [0070]: generate text for new product that does not exist; [0075]: display keyword as candidate; [0083-0084]: display device; [0089] and [0022]: external device and network).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Musgrove with Takeuchi to include the aforementioned limitations such a modification would be predictable. Musgrove would continue to teach identifying item listings including product titles except now an item listing that is not associated with a product title on a network is taught according to Takeuchi. (Takeuchi, [0011]). This is a predictable result of the combination. 
 



Regarding claims 2 and 11
The combination of Musgrove and Takeuchi teaches the system of claim 1, wherein the operations further comprise enriching the product title, wherein the enriching includes reformatting a letter in the product title (Musgrove, [0095-0097]). 


Regarding claims 3 and 12: 
The combination of Musgrove and Takeuchi teaches the system of claim 2, wherein the reformatting the letter includes formatting the letter as uppercase (Musgrove, [0071] and [0085-0089]).


Regarding claims 5 and 14:
The combination of Musgrove and Takeuchi teaches the system of claim 1, wherein the operations further comprise training the machine learning model based on a second plurality of items (Musgrove, [0068], [0125-0133]; [0145-0147]).

Regarding claims 7 and 16:
The combination of Musgrove and Takeuchi teaches the system of claim 1, wherein the operations further comprise generating the plurality of title scores including title scores that are respectively associated with the item titles included in the plurality of item titles (Musgrove, [0145-0147], [0160], [0176], and [0230]).


Regarding claims 8 and 17:
The combination of Musgrove and Takeuchi teaches the system of claim 1, where the plurality of product values includes a second product value including a Boolean describing whether a most frequently used token is included in a first item title (Musgrove, [0122] and [0162]). 


Regarding claims 9 and 18:
The combination of Musgrove and Takeuchi teaches the system of claim 1, where the plurality of item values includes a first item value describing a range of title sizes (Musgrove, [0155-0157]).


Regarding claim 19
Musgrove discloses a machine-readable hardware storage devices storing a set of instructions that, when executed by a processor of a machine, cause the machine to perform operations to suggest a title for an item listing of a network-based marketplace, the operations comprising: (Musgrove, FIG. 1, [0010-0011], Claim 9): 
identifying a plurality of item listings respectively describing items being offered for sale on the network-based marketplace, the identifying being based on each item listing including a product identifier that matches …, the plurality of item listings including a corresponding plurality of item titles and a first item listing (Musgrove, [0010], [0023-0025], FIG. 6, [0060-0062], [0075], [0085]);   AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 15/290,648Dkt: 2043.K32US1 Filing Date: October 11, 2016
identifying, using a machine learning model, a product title from the plurality of item titles based on the plurality of item title scores, generated using the machine learning model, corresponding to the plurality of item titles; (Musgrove, Fig. 6-9, [0057], [0064], and [0068], [0070-0071], [0145-0146], [0160], [0230]).
Musgrove does not explicitly teach:
the identifying being based on each item listing including … and is not associated with a product title on the network- based marketplace;… …wherein the first item listing is not associated with a product title on the network-based marketplace;
generating a product user interface suggesting the product title for the first item listing; and causing display of the product user interface on a client machine.
However, Takeuchi teaches that it is known to include:
the identifying being based on each item listing including … and is not associated with a product title on the network- based marketplace; …wherein the 
generating a product user interface suggesting the product title for the first item listing; and causing display of the product user interface on a client machine (Takeuchi, [0064]: name of new product or target keyword does not exist; [0065]: when the target keyword does not exist a keyword similar to target keyword category is identified; [0068]: generate a target text; [0070]: generate text for new product that does not exist; [0075]: display keyword as candidate; [0083-0084]: display device; [0089] and [0022]: external device and network).
The motivation to combine Musgrove and Takeuchi is the same as set forth above in claim 1. 

Regarding claim 20
The combination of Musgrove and Takeuchi teaches the system of claim 1, wherein the determining of the plurality of product feature values comprises determining a first product feature value of the plurality of product feature values as an average title length of the plurality of item listings, and wherein the determining of the plurality of item feature values comprises determining a first item feature value as a title length of the first item listing (Musgrove, [0068-0072] and [0151-0157]). 
 


Regarding claim 22
The combination of Musgrove and Takeuchi teaches the system of claim 1, wherein the determining of at least some of the plurality of product feature values characterizing item listing titles of at least two of the plurality of item listings exclude non-title values of the at least two of the plurality of item listings in the characterization (Musgrove, [0075], [0083], [0232]).


Regarding claim 23 
The combination of Musgrove and Takeuchi teaches the system of claim 1, wherein the identifying the plurality of item listings based on each item listing including the product identifier that matches …(Musgrove, [0010], [0023-0025], FIG. 6, [0060-0062], [0075], [0085]).
Musgrove does not teach:
the identifying the plurality of item listings based on each item listing including …and is not associated with the product title on the network-based marketplace further comprises: identifying the first item listing of the plurality of item listings that has not been initialized with a title or contains a null value as the title.
However, Takeuchi teaches that it is known to include:
 the identifying the plurality of item listings based on each item listing including …and is not associated with the product title on the network-based marketplace further comprises: identifying the first item listing of the plurality of item listings that has not been initialized with a title or contains a null value as the title  (Takeuchi, [0064]: identifying that a target keyword in target data such as name of new product does not exist; [0070]:  a new word such as a new product that does not exist; [0022]: network).
The motivation to combine Musgrove and Takeuchi is the same as set forth above in claim 1. 


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrove and Takeuchi as applied to claim 1 above, and further in view of Carlson (US Pub. No. 20130060662-A1, hereinafter “Carlson”).

Regarding claims 6 and 15:
The combination of Musgrove and Takeuchi teaches the system of claim 1, 
wherein the product identifier is selected from a group of product identifiers comprising ..., a manufacture part number (MPN), and a universal product code (UPC), and ..., and an international standard book number (ISBN) (Musgrove: [0067], [0074], [0075], [0195], and [0244]). 
The combination of Musgrove and Takeuchi does not explicitly teach 
a global trade item number (GTIN), and a European article number (EAN), and a JaTakeuchiese Article number (JAN). 
However, Carlson teaches 
a global trade item number (GTIN), and a European article number (EAN), and a JaTakeuchiese Article number (JAN)(Carlson, [0013-0014]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Musgrove and Takeuchi with Carlson to include the aforementioned limitations since such a modification would have reviewed the product identifiers based on a country to identify and create product title variants based on country identifiers as well as unite the elements of the prior art without changing the original functions, and yield predictable results (Carlson, paragraph [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684